HESTER, Judge:
Appellant John Skarica was convicted by a jury in the Court of Common Pleas of Mercer County of one count of bribery. Act of June 24, 1939, P.L. 872, § 667, 18 P.S. § 4667 (now covered by Crimes Code, 18 Pa.C.S.A. § 4108). Post trial motions were argued and denied and a sentence of six to twelve months imprisonment and a fine of $500.00 was imposed. The investigation, indictments and conviction of appellant evolved from a special investigative grand jury empaneled on petition of the Mercer County District Attorney in June, 1975. Appellant Skarica, both in the court below and on this appeal, has alleged the convening of the grand jury was improper and that therefore his indictment and subsequent conviction cannot stand.
In Commonwealth v. Bestwick, 262 Pa.Super. 558, 396 A.2d 1311 (1978), allocatur granted April 6, 1979, this court in a series of opinions, discussed the legality of the June, 1975 Mercer County Investigative Grand Jury. By an equally divided court, (PRICE, J. filed an Opinion in Support of Affirmance in which JACOBS, former P. J., joined. *267SPAETH, J. filed an Opinion in Support of Affirmance. HESTER, J. filed an Opinion in Support of Reversal in which CERCONE, now P. J., and VAN der VOORT, J., joined), the judgment of sentence was affirmed.
The within case is on all fours with Bestwick. I am of the opinion that we have no choice therefore but to follow the decision arrived at in Bestwick. See also, Commonwealth v. Iacino, 265 Pa.Super. 375, 401 A.2d 1355 (1979).
We also reject appellant’s second contention, that the evidence adduced at trial was not legally sufficient to support his conviction. The Honorable Albert E. Acker, in an exhaustive and well-reasoned opinion on post-trial motions, reviewed the evidence and correctly concluded that it was indeed sufficient. We adopt his analysis in finding the evidence sufficient to support this conviction.
We are compelled to affirm the judgment of sentence.